Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of arriving to a bone broth. That is, the preamble recites “a method for producing bone broth” but the claim body do not recite any steps that results in a bone broth. 

Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a reaction condition is at least 150°F”; however, it is not clear as to how “a reaction condition” relates to the claim method as a whole, since there is no active step of a reaction occurring. 
Claims 2-21 are rejected for their dependency on a rejected Claim. 
Regarding Claims 2-7, the term “the protease” renders the claim indefinite because Claim 1 recited “at least one protease” which is unclear if the claims require “at least one” or just a single protease. 
Claim 3 recites the limitation "the Bacillus species".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 10-14, 16, 17 and 21 recites the limitation "the viscosity".  There is insufficient antecedent basis for this limitation in the claim. The claim is also unclear as to what has had its viscosity reduced.
Regarding Claim 20, the claim recites “wherein the bone broth and at least one protease…” which renders the claim indefinite because it is not clear if “at least one protease” is the same or different “at least one protease” recited in Claim 1 and 19. This rejection can be overcome by reciting “the at least one protease”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 2017/0044513). 
Regarding Claim 1, Yokoyama discloses a method for producing bone broth (paragraph 187) which comprises use of at least one protease (protein deamidase, paragraph 187) wherein a reaction condition is at least 150 °F (5 to 80°C which is approximately 41 to 176°F, paragraph 175).
Regarding Claim 2, Yokoyama further teaches wherein the protease has a relative activity at 120 degrees F of at least 75% (SD-NY10 or SD-AY10, see Table 5, paragraph 224).That is, applicant’s specification at paragraph 20 identifies “Protin SD-AY10” and “Protin SD-NY10” as proteases that are defined to have a relative activity at 120°F of at least about 75%. 
Regarding Claims 3 and 4, Yokoyama further teaches wherein the protease is from the Bacillus species comprising at least SD-AY10 derived from Bacillus lichenformis, or SD-NY10 derived from Bacillus amyloliquefaciens (Table 5, paragraph 224). 
Regarding Claim 5, Yokoyama further teaches wherein the protease from Bacillus species is a thermostable endo protease (SD-NY10 or SD-AY10, see Table 5, paragraph 224).That is, applicant’s specification at paragraph 20 identifies “Protin SD-AY10” and “Protin SD-NY10” as proteases that are thermostable endo protease. 
Regarding Claim 8, Yokoyama further teaches wherein the bone broth is beef broth (cow bone, paragraph 187).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 9-15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2017/0044513).
Regarding Claims 6 and 7, Yokoyama is silent wherein the protease is a combination of at least two of SD- AY10 derived from Bacillus lichenformis, SD-NY10 derived from Bacillus amyloliquefaciens, Soluzyme HA1000 and Soluzyme HT 100. However, Yokoyama identifies both SD-AY10 and SD-NY10 are suitable protease for use in extracting gelatin from cow bones (paragraph 187 and Table 5, paragraph 224). Therefore, since Yokoyama notes that both SD-AY10 and SD-NY10 provide effective protein asparaginase activity (paragraph 223, it would have been obvious to one of ordinary skill in the art to combine equivalents known for the same purpose (See MPEP 2144.06).  
Regarding Claim 9, while Yokoyama discloses bone broth from cow bones (paragraph 187), Yokoyama is silent to wherein the bone broth is a duck broth, lamb broth, pork broth, deer broth, or turkey broth. However, Yokoyama also notes that the protease can be used on other protein substrates such as beef, pork, and chicken (paragraph 172). Therefore, since Yokoyama already discloses bone broth from beef, and also identifies pork as another source of animal protein, it would have been obvious to one of ordinary skill in the art to also use bones of other animal protein source such as pork bones based on the desired product or flavor.  
Regarding Claim 10-14, Yokoyama is silent to wherein the protease reduces the viscosity. However, since Yokoyama uses the same protease as required by Claims 1-5, the broth of Yokoyama would have also similarly exhibited similar properties. When the structures recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Furthermore, Yokoyama uses Protin SD-AY10 as a protein deamidase (Table 5, paragraph 224) which applicant’s specification at paragraph 30 identifies Protin SD-AY10 as a protease that reduces viscosity down to 8.7% of the original viscosity (see Table 1 of Applicant’s specification). Therefore, it is seen that Yokoyama uses a protease that reduces viscosity by over 90%.
Regarding Claim 15, Yokoyama does not specifically recite that there is no generation of bitterness or browning of the bone broth. However, Yokoyama notes that the protease may provide effects such as a reduction of bitter taste (paragraph 179). Furthermore, since Yokoyama uses the same protease as applicant’s claim 1-5, the broth of Yokoyama would have exhibited similar results. When the structures recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). 
Regarding Claim 18, Yokoyama further teaches wherein the viscosity of the bone broth is reduced before a concentration step (paragraph 174). That is, as discussed above with respect to claims 10-14, 16 and 17, the use of SD-AY10 and SD-NY10 by Yokoyama is seen to reduce the viscosity of the bone broth, and Yokoyama does not recite any requirements to concentrate the bone broth before the viscosity is reduced. Furthermore, Yokoyama further notes that “the concentration of the substrate protein in a solution etc. is not particularly limited so long as a desired degree of deamidation is attained” (paragraph 174). Therefore, to adjust the concentration of the bone broth before or after the viscosity is reduced would have been a matter of a change in sequence of adding ingredients. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). MPEP 2144.04.IV.C. 
Regarding Claim 19,  Yokoyama is silent to wherein the bone broth is heated to a reaction temperature of at least 150° F before the at least one protease is added thereto; however, as discussed in Claim 1, Yokoyama discloses a reaction condition that encompasses 150°F. Yokoyama also further notes that “When protein deamidase is used in combination with another enzyme, timing or order of addition of the enzymes are not particularly limited” (paragraph 183). In view of this, since Yokoyama discloses a reaction condition of 150°F (paragraph 175), and notes that timing is not particularly limited, Yokoyama necessarily encompasses adding the protease after the bone broth is heated to a reaction temperature of at least 150°F. 
Regarding Claim 20, Yokoyama further teaches wherein the bone broth and at least one protease are mixed and then held at the reaction temperature for about 10 minutes to 24 hours which paragraph 175).
Regarding Claim 21, Yokoyama further teaches wherein a sensory aspect is evaluated after the viscosity is reduced by the at least one protease (reduction of bitter taste, paragraph 179, mouthfeel, paragraph 188). 

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2017/0044513) and evidenced by Achterkamp et al. (US 2008/0311248).
Regarding Claim 16 and 17, Yokoyama is silent to the particular viscosity; however, as discussed in Claims 10-14, Yokoyama utilizes a protease that reduces the viscosity of bone broth by at least 90%; therefore, there is a reasonably expectation that the bone broth of Yokoyama would exhibit similar physical properties. When the structures recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Since Applicant uses the same protease as required by Claims 1-5, the broth of Yokoyama would also be under 200cp. Furthermore, the viscosity would depend on how much water is added to the bone broth relative to the amount of bones which the claim do not limit, for adding more water would lead to a reduction in viscosity. Also, the viscosity would depend on the temperature of the bone broth since bone broth typically congeal at lower temperatures caused by the collagen in the broth (i.e. aspic). Therefore, the protease of Yokoyama would be capable of producing a bone broth with a viscosity below 200cp at a brix degree of 45. As to the particular Brix degree, Brix is a unit for dissolve solids in a liquid and thus measures the level of soluble solid contents extracted from the protein source i.e. beef bones. The particular Brix value would have been routinely determined by one of ordinary skill in the art based on the desired degree of extraction necessary to achieve the desired flavor. Achterkamp is provided as evidentiary reference to show that concentrated beef broth can have a Brix degree of 65 which is then lowered by the addition of water (see Table at paragraph 44). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792